Citation Nr: 1518636	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a thoracic spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran's initial claim was for upper back/neck (cervical) and mid (thoracic) back disabilities.  However, the February 2012 rating decision denied service connection for cervical and lumbar spine disabilities.  As the decision herein grants service connection for a thoracic spine disability, as initially claimed by the Veteran, the Board has recharacterized the appeal into three separate issues in order to more accurately reflect the nature and scope of the claimed disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, the Board's adjudication of the thoracic spine disability claim in the first instance is not prejudicial to the Veteran, as the outcome is fully favorable.

The issues of entitlement to service connection for lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of T5 compression fracture are related to his military service.


CONCLUSION OF LAW

The criteria for service connection for a thoracic spine disability are met.  
38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110(West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran asserts that his residuals of T5 compression fracture are due to his military service.  Specifically, he claims that while he was in a swimming pool someone jumped off the diving board and landed on his back, resulting in a T5 compression fracture.

The Veteran's STRs confirm that he incurred a T5 compression fracture during his active military service.  See, e.g., STRs dated March and April 1969.  Moreover, the January 2012 VA examiner diagnosed current residuals of T5 compression fracture, namely "a resulting mild increased kyphotic deformity at this level," which he attributed to the Veteran's in-service back injury.  

As this opinion considers the Veteran's history and is not contradicted by any other evidence in the record, the Board finds it to be highly probative.  Therefore, service connection for a thoracic spine disability is established.   


ORDER

Service connection for a thoracic spine disability is granted.



REMAND

Regarding his claim for lumbar and cervical spine disabilities, the Veteran has not received any notice pursuant to the Veterans Claims Assistance Act (VCAA) regarding his claims, and must be provided such on remand.

Additionally, on remand, updated VA outpatient records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Finally, the January 2012 VA examination is inadequate in regards to the lumbar spine, as it does not consider the results of a March 1968 orthopedic consult and enlistment examination reflecting a "healed sprain" of the lumbar spine.  Furthermore, in light of the grant of service connection for a thoracic spine disability above, opinions on secondary service connection for both the lumbar and cervical spine claim  are now warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice, in accordance with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) specific to the claims of service connection for lumbar and cervical spine disabilities, to include on a secondary basis.

2.  Obtain all VA outpatient records dated since January 2012.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then arrange for the Veteran to undergo a VA examination(s) to determine the nature and etiology of the claimed lumbar and cervical spine disabilities. 

Furnish a copy of this Remand and all relevant medical records to the examiner.  The examiner is asked to confirm whether such  records were available for review. 

Then, based on the records review, consideration of the Veteran's lay assertions, and examination results, the examiner is requested to diagnose any current lumbar and cervical spine disabilities and specifically address each of the following questions:

(a) Did the Veteran's pre-existing ("noted") lumbar spine disability undergo an increase in disability to any degree during his period of active duty service from March 1968 to February 1970?  In making this determination, the VA examiner is asked to assume that a lumbar spine disorder pre-existed the Veteran's entrance into active duty service in March 1968.  The examiner should distinguish any temporary or intermittent flare-ups from a permanent worsening during service, if such a distinction is medically indicated.

(b) If the pre-existing lumbar spine disability increased in disability to any degree during service, what is the likelihood that the increase in disability was due to the natural progress of the disease?  The Board is particularly concerned with determining whether or not it is "clear and unmistakable" that any increase in disability was due to the natural progress of the disease.  Such a finding would mean that the answer is undebatable, unqualified, and unconditional.  If the examiner finds as such, s/he should so state. 

(c) Is it otherwise at least as likely as not (i.e., 50 percent or greater probability) that a current lumbar spine disability (other than lumbar strain), if found, had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, including the documented thoracic spine compression fracture?

(d)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed lumbar spine disability was either (i) caused, or (ii) aggravated (i.e., permanently worsened beyond the natural progression of the disability) by the Veteran's service-connected thoracic spine disability? 

The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions.

(e) Is it at least as likely as not (i.e., 50 percent or greater probability) that a current cervical spine disability had its onset during service, became manifest within a one-year period following his discharge from service, or is otherwise causally related to any event or circumstance of his active service, including the documented thoracic spine compression fracture?

(e)  Is it at least as likely as not (i.e., 50 percent or greater probability) that any diagnosed cervical spine disability was either (i) caused, or (ii) aggravated (i.e., permanently worsened beyond the natural progression of the disability) by the Veteran's service-connected thoracic spine disability? 

The examiner should note that the questions of "causation" and "aggravation" are separate questions, and must be addressed with separate opinions.

4.  Thereafter, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

Department of Veterans Affairs


